Title: To George Washington from Joseph Ball, 5 September 1755
From: Ball, Joseph
To: Washington, George



Stratford [“by Bow nigh London”]5th of Septr 1755.
   Good Couz.

It is a Sensible Pleasure to me to hear that you have behaved yourself with such a Martial Spirit in all your Engagements with the French Nigh Ohio. Go on as you have begun; and God prosper you.
We have heard of General Bradock’s Defeat. Every Body Blames his Rash Conduct.
Every body Commends the Courage of the Virginians and Carolina men: which is very Agreable to me.
I desire you, as you may from time to time have opportunity, to give me a Short Account how you proceed. As I am your Mother’s Brother, I hope you Can’t deny my Request.
There is Little News here. One of our Men of War has taken in our Channell a French Ship of 16. Guns, 2. Brigs, and a Schooner, ⟨bound⟩ for Martinico, and brought them in. And

there were 11. more in the Fleet; after which another Man of War is gone out in Chace.
What will be done with them 4. that are taken I Can’t tell.
There is no war Declared yet Either by the French or us; though it is expected there Soon will.
The King is not Returned from Hanover yet; but is lookt for very soon: The yachts are gone for him. I heartily wish you Good Success, and am Yr Loving Uncle

Jos. Ball


Please to direct to me at Stratford by Bow nigh London. Since the writing the Letter above, there are 6. more French vessels brought in. Though they pret⟨ended to be⟩ bound to the west Indias, they were ⟨Really⟩ bound w⟨e found⟩ to Louisburgh. Please ⟨deliver the⟩ Inclosed to your Mother.

